Case 1:19-cv-01323-DDD-KLM Document 1 Filed 05/07/19 USDC Colorado Page 1 of 22




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

  Civil Action No.:

  ST. PAUL’S ENGLISH EVANGELICAL LUTHERAN CHURCH

         Plaintiff,

  v.

  CHURCH MUTUAL INSURANCE COMPANY,

        Defendant.
  ______________________________________________________________________________

             COMPLAINT FOR DAMAGES AND DECLARATORY RELIEF
  ______________________________________________________________________________

         COMES NOW Plaintiff, St. Paul’s English Evangelical Lutheran Church by and through

  its undersigned counsel, and hereby submit this its Complaint against Defendant, Church Mutual

  Insurance Company, and in support of its Complaint, allege and aver as follows:

                                          NATURE OF CLAIMS

         1.      Plaintiff brings this action under Federal Rule of Civil Procedure 56 seeking a

  determination of the parties’ legal rights and obligations under the insurance policy and seeking

  economic and non-economic damages related to Defendant’s breach of contract, statutory claims

  pursuant to C.R.S. §§10-3-1115 and 10-3-1116, and bad faith breach of insurance contract, arising

  from Defendant’s unreasonable delay and failure to pay in full covered benefits due and owing to

  Plaintiff under its insurance policy.

                                              PARTIES

         2.      Plaintiff, St. Paul’s English Evangelical Lutheran Church (“Plaintiff” or “St. Paul’s

  Lutheran”) is a Colorado nonprofit corporation with its principal office in Denver, Colorado.




                                              Page 1 of 3
Case 1:19-cv-01323-DDD-KLM Document 1 Filed 05/07/19 USDC Colorado Page 2 of 22




         3.      Upon information and belief, Defendant, Church Mutual Insurance Company

  (“Defendant” or “Church Mutual”), is an insurance company licensed with the State of Colorado

  with the Division of Insurance engaged in the business of issuing property and casualty insurance

  policies insuring commercial and other properties in the State of Colorado.

                                  JURISDICTION AND VENUE

         4.      This Court has jurisdiction and venue is proper pursuant to 28 U.S.C. §§ 1332(a)

  and 1441. There is complete diversity among the parties and the amount in controversy is in excess

  of seventy-five thousand dollars ($75,000.00), exclusive of interest and costs. The property which

  is the subject of the claim and the adjustment of the claim occurred in Colorado.

                              FACTS COMMON TO ALL COUNTS

         5.      This matter arises from a disputed property insurance claim occurring during the

  time that Defendant’s insurance policy provided coverage for Plaintiff’s insured property.

         6.      In exchange for the premium paid, Defendant issued Plaintiff a commercial

  property insurance policy, Policy Number 0061334-02-906122 (the “Policy”).

         7.      The Policy provides coverage to property located at 1600 Grant Street, Denver,

  Colorado 80203-1602 (the “Property”).

         8.      The Policy is an all risk policy of insurance.

         9.      The Policy is a replacement cost value policy and covers loss to the Property.

         10.     The Policy provides coverage for direct physical loss or damage to covered

  property at the premises caused by or resulting from any covered cause of loss.

         11.     The Policy provides coverage for alterations to the physical appearance of the

  Property resulting from hail or wind.




                                              Page 2 of 3
Case 1:19-cv-01323-DDD-KLM Document 1 Filed 05/07/19 USDC Colorado Page 3 of 22




            12.   The Policy provides coverage for cosmetic damage to the Property resulting from

  hail or wind.

            13.   The Policy provides for the repair, rebuild or replacement of the damaged property

  with other property of like kind and quality.

            14.   The Policy does not require that the Property sustain functional damage for

  coverage to be afforded to direct physical loss or damage to covered property at the premises

  caused by or resulting from any covered cause of loss.

            15.   The Policy does not require that the water-shedding capabilities of a roofing system

  be compromised for coverage.

            16.   The Policy does not require that the long-term service life of a roofing system be

  compromised for coverage.

            17.   The Policy does not require that the functionality of a building component be

  compromised for coverage.

            18.   The Policy does not include a cosmetic exclusion.

            19.   The Policy does not provide a cosmetic limiting endorsement.

            20.   The Policy provides coverage for the reasonable uniform appearance between the

  repair, rebuild or replacement of the damaged property and the materials existing on the Property.

            21.   Under the Policy, Defendant agreed to adjust all losses with Plaintiff fairly and

  timely.

            22.   Plaintiff paid the premiums due under the Policy in a timely manner.

            23.   Plaintiff performed all duties and responsibilities required of it under the Policy.

            24.   General contractor overhead and profit are the fees charged by a general contractor

  to manage, supervise, and coordinate repairs to damaged property such as Plaintiff’s Property.



                                               Page 3 of 4
Case 1:19-cv-01323-DDD-KLM Document 1 Filed 05/07/19 USDC Colorado Page 4 of 22




         25.      The Policy provides coverage for general contractor overhead and profit when it is

  reasonably likely the services of a general contractor would be required to manage, supervise, and

  coordinate repairs to the Property.

         26.      Plaintiff is entitled to general contractor overhead and profit under the Policy

  regardless of its intention to complete repairs to the Property when it is reasonably likely the

  services of a general contractor would be required to manage, supervise, and coordinate repairs to

  the Property.

         27.      Plaintiff is entitled to general contractor overhead and profit under the Policy

  regardless of whether Plaintiff will actually be using a general contractor to complete repairs to

  the Property when it is reasonably likely the services of a general contractor would be required to

  manage, supervise, and coordinate repairs to the Property.

         28.      Plaintiff is entitled to general contractor overhead and profit under the Policy

  regardless of whether Plaintiff will itself be completing repairs to the Property when it is

  reasonably likely the services of a general contractor would be required to manage, supervise, and

  coordinate repairs to the Property.

         29.      Plaintiff is entitled to payment of general contractor overhead and profit under the

  Policy on an actual cash value basis when it is reasonably likely the services of a general contractor

  would be required to manage, supervise, and coordinate repairs to the Property.

         30.      On or about May 8, 2017, during the Policy period, the Property suffered direct

  physical loss and/or damage resulting from hail and/or wind.

         31.      The direct physical loss and/or damage resulting from the hail and/or wind

  constituted a covered loss under the Policy.




                                               Page 4 of 5
Case 1:19-cv-01323-DDD-KLM Document 1 Filed 05/07/19 USDC Colorado Page 5 of 22




         32.     The hail and wind storm caused direct physical loss and/or damage to the roofing

  systems covering the Property.

         33.     The direct physical loss and/or damage resulting from the hail and/or wind resulted

  in functional damage to the Property leading to interior leaks.

         34.     The direct physical loss and/or damage resulting from the hail and/or wind

  prevented the roofing systems covering the Property from continuing to function as a barrier to

  entrance of the elements to the same extent as they did before the hail damage occurred.

         35.     The direct physical loss and/or damage resulting from the hail and/or wind has

  diminished the long-term service life of the roofing systems covering the Property.

         36.     The direct physical loss and/or damage resulting from the hail and/or wind was

  promptly reported to Defendant by Plaintiff.

         37.     Defendant is a for-profit insurance company.

         38.     Defendant assigned Claim Number 1356865 to Plaintiff’s loss.

         39.     Defendant assigned its claims adjuster, Cathy Crone, to investigate and adjust

  Plaintiff’s claim for direct physical loss and/or damage to the Property resulting from the hail

  and/or wind event.

         40.     Defendant retained Rimkus Consulting Group (“Rimkus”) to inspect the building

  for storm damages.

         41.     According to the Rimkus report, Rimkus was only retained to evaluate the roof

  coverings at the Property.

         42.     Rimkus evaluated weather data ranging from May 23, 2015 through June 24, 2018

  (the “Event Period”).

         43.     Rimkus inspected the property on September 6, 2018.



                                              Page 5 of 6
Case 1:19-cv-01323-DDD-KLM Document 1 Filed 05/07/19 USDC Colorado Page 6 of 22




         44.     Rimkus concluded the “clay tile roofs were not damaged by impacts from

  hailstones during the Event Period. The clay roof tiles were damaged by footfall, weathering,

  erosion, and mechanical impacts.”

         45.     Rimkus concluded the “slate tile roofs were not damaged by impacts from

  hailstones during the Event Period. The slate tiles were damaged by footfall, improper installation,

  weathering, erosion, and mechanical impacts.”

         46.     Rimkus concluded “the ethylene propylene diene terpolymer (EPDM) roof

  coverings were not damaged by impacts from hailstones during the Event Period. The reported

  water intrusions at the EPDM roof were the result of deferred maintenance.”

         47.     Rimkus opined 1.2-inch hail occurred at the Property on May 8, 2017.

         48.     Rimkus confirmed within its report that “[e]ngineering studies have shown that the

  typical minimum diameter of a hailstone required to cause damage to clay roof tiles and slate roof

  tiles is approximately 1-1/2 inches.”

         49.     Notwithstanding Rimkus’ confirmation of a hail event and the studies references,

  Rimkus attached the below photograph stating it was not the result of hail impact:




                                              Page 6 of 7
Case 1:19-cv-01323-DDD-KLM Document 1 Filed 05/07/19 USDC Colorado Page 7 of 22




         50.     Notwithstanding Rimkus’ confirmation of a hail event and the studies references,

  Rimkus attached the below photograph stating it was not the result of hail impact:




         51.     Notwithstanding Rimkus’ confirmation of a hail event and the studies references,

  Rimkus attached the below photograph stating it was not the result of hail impact:




         52.     Notwithstanding Rimkus’ confirmation of a hail event and the studies references,

  Rimkus attached the below photograph stating it was not the result of hail impact:




                                             Page 7 of 8
Case 1:19-cv-01323-DDD-KLM Document 1 Filed 05/07/19 USDC Colorado Page 8 of 22




         53.     Notwithstanding Rimkus’ confirmation of a hail event and the studies references,

  Rimkus attached the below photograph stating it was not the result of hail impact:




         54.     Rimkus did not inspect each slope of the roofing systems at the Property.

         55.     Rimkus did not inspect the interior damages at the Property.

         56.     Rimkus never interviewed any members of the church.

         57.     Defendant failed to complete a full investigation and never inspected each slope of

  the roofing systems.


                                             Page 8 of 9
Case 1:19-cv-01323-DDD-KLM Document 1 Filed 05/07/19 USDC Colorado Page 9 of 22




         58.    Defendant failed to interview a single insured or member of the church to determine

  when the interior water damages occurred.

         59.    Defendant agreed there was a covered loss under the policy; however, according to

  Defendant, the loss did not exceed the Policy’s $5,000 deductible.

         60.    Specifically, Defendant’s agent, ICA, LLP produced an estimate for covered

  damages totaling $2,364.44.

         61.    As a result of Defendant’s failure to recognize coverage for Plaintiff’s claim,

  Plaintiff retained a Colorado licensed professional engineer, Thomas Miller with Structural

  Engineering and Inspections (“SEI”).

         62.    On September 27, 2018, SEI completed its initial inspection of the Property.

         63.    On February 28, 2019, SEI completed its second inspection of the Property.

         64.    In addition to other storm related damages, SEI documented the following hail

  damages to the Property:




         65.    In addition to other storm related damages, SEI documented the following hail

  damages to the Property:




                                            Page 9 of 10
Case 1:19-cv-01323-DDD-KLM Document 1 Filed 05/07/19 USDC Colorado Page 10 of 22




          66.    In addition to other storm related damages, SEI documented the following hail

   damages to the Property:




          67.    In addition to other storm related damages, SEI documented the following hail

   damages to the Property:




          68.    In addition to other storm related damages, SEI documented the following hail

   damages to the Property:


                                          Page 10 of 11
Case 1:19-cv-01323-DDD-KLM Document 1 Filed 05/07/19 USDC Colorado Page 11 of 22




          69.     SEI retained Nance Koslic, a consulting meteorologist with LRC Services.

          70.     Ms. Koslic confirmed hail measuring up to 2.50 inches fell at the property on May

   8, 2017.

          71.     SEI opined the roofs need to be replaced as a result of the storm damages from the

   May 8, 2017 storm.

          72.     On September 24, 2018, the tile manufacturer, Ludowici, issued correspondence

   confirming the “[t]he clay roof tile on the St. Paul Luther[a]n Church on 1600 Grant St. in Denver

   Colorado is a historic light weight interlocking tile old type (LWIOT) manufactured by Ludowici

   Roof Tile. This historic tile is no longer a current production tile. This tile is 8-1/2” x 12-3/4” any

   other size will not interlock together in the interlocking channel and cannot be used in a repair.”

          73.     Defendant failed to pay for the roofing systems.

          74.     Defendant failed to pay for the damaged HVAC units.

          75.     Defendant failed to pay for the interior leaking.

          76.     Despite the obvious hail damage to the Property resulting in direct physical loss

   and damage to the Property, and the interior leaking resulting therefrom, Defendant denied

   payment for any additional damages.

          77.     The Policy limits Colorado’s statutory time period for Plaintiff to file a lawsuit to

   only two-years from the event.

                                               Page 11 of 12
Case 1:19-cv-01323-DDD-KLM Document 1 Filed 05/07/19 USDC Colorado Page 12 of 22




          78.     On May 7, 2019, Plaintiff requested Defendant to enter into a tolling agreement.

   No response was provided prior to the filing of this action.

          79.     On May 7, 2019, Plaintiff inquired whether Defendant would agree to participate

   in the Policy’s appraisal process. No response was provided prior to the filing of this action.

          80.     Plaintiff has at all times fully cooperated with Defendant.

          81.     Plaintiff has at all times attempted to work with Defendant and its representatives

   to move the claim forward and resolve the existing differences.

          82.     Defendant, however, has continually refused to pay the full amounts due and owing

   under the Policy.

          83.     To date, Defendant has refused to provide full indemnification to Plaintiff despite

   knowing or reasonably should know that it is required to do so.

          84.     To date, Defendant has refused to perform a full and complete investigation with

   professionals that are unbiased. To the contrary, Defendant’ investigation of the claim has been

   improper, inadequate, and untimely causing the unreasonable delay and denial of insurance

   benefits.

          85.     Specifically, Rimkus’ investigation was clearly inadequate in failing to inspect all

   of the roofing slopes and failing to inspect the interior water damages.

          86.     Defendant’s reliance on Rimkus’ outcome-oriented investigation is unreasonable.

          87.     Defendant knew, or should have known, that its actions were unreasonable. Despite

   this fact, Defendant acted unreasonably and with knowledge, or reckless disregard of, its

   unreasonableness, thereby causing damages to Plaintiff.




                                              Page 12 of 13
Case 1:19-cv-01323-DDD-KLM Document 1 Filed 05/07/19 USDC Colorado Page 13 of 22




          88.     Despite its duty to give equal consideration to all information, Defendant has

   ignored documentation illustrating covered damages to the Property, including photographs of

   clear hail damage and the reporting of interior water damages resulting from the storm.

          89.     Defendant’s course of conduct demonstrates its failure to conduct a full, fair, and

   thorough investigation of Plaintiff’s claim for direct physical loss and damage resulting from the

   hail and/or wind storm occurring on or about May 8, 2017.

          90.     Defendant’s course of conduct demonstrates its failure to treat Plaintiff’s interests

   with equal regard to its own.

          91.     Despite receiving information substantiating a covered loss, Defendant has not

   attempted in good faith to effectuate a prompt, fair, and equitable settlement of Plaintiff’s claim

   where liability has become reasonably clear.

          92.     Despite being provided with all information and documents necessary to

   demonstrate Plaintiff’s claim for direct physical loss of and/or damage to the Property, Defendant

   has continued to unreasonably deny covered benefits to Plaintiff.

          93.     Defendant has failed to reasonably investigate Plaintiff’s claim for direct physical

   loss of and/or damage to the Property resulting from a hail and/or wind storm occurring on or about

   May 8, 2017.

          94.     Defendant has ignored evidence of covered hail damage to the Property resulting

   from the hail and/or wind storm occurring on or about May 8, 2017.

          95.     Defendant’s failure to pay the claim in full has resulted in a breach of contract.

          96.     Defendant’s failure to pay the claim has resulted, and continues to result, in

   additional damages to the Property.

          97.     Defendant’s failure to pay the claim has resulted in financial hardship to Plaintiff.



                                             Page 13 of 14
Case 1:19-cv-01323-DDD-KLM Document 1 Filed 05/07/19 USDC Colorado Page 14 of 22




           98.    Defendant’s to pay the claim has resulted in an unreasonable delay and denial in

   covered benefits without a reasonable basis.

           99.    Plaintiff has fulfilled all duties required of it under the Policy after discovery of the

   loss.

           100.   Plaintiff has performed all conditions precedent and subsequent required under the

   Policy, or alternatively, has been excused from performance by the acts, representations, and/or

   conduct of Defendant.

           101.   Most concerning, Defendant has compelled Plaintiff to institute litigation to recover

   amounts due under its insurance Policy by offering substantially less than Plaintiff’s amount of

   loss.

                                   FIRST CLAIM FOR RELIEF
                        (Request for Declaratory Relief – Compel Appraisal)

           102.   Plaintiff realleges and reaffirms Paragraphs 1-101 as if fully set forth herein.

           103.   The Parties have a dispute as to Defendant’s obligations to comply with the

   insurance Policy.

           104.   On May 7, 2019, Plaintiff sent correspondence to Defendant invoking the appraisal

   provision contained in the insurance Policy.

           105.   In relevant part, the Policy provides:

           2.     Appraisal

           If we and you disagree on the value of the property or the amount of loss, either may make
           written demand for an appraisal of the loss. In this event, each party will select a competent
           and impartial appraiser. The two appraisers will select an umpire. If they cannot agree,
           either may request that selection be made by a judge of a court having jurisdiction. The
           appraisers will state separately the value of the property and amount of loss. If they fail to
           agree, they will submit their differences to the umpire. A decision agreed to by any two
           will be binding. Each party will:

           a.     Pay its chosen appraiser; and

                                              Page 14 of 15
Case 1:19-cv-01323-DDD-KLM Document 1 Filed 05/07/19 USDC Colorado Page 15 of 22




           b.     Bear the other expenses of the appraisal and umpire equally.

           106.   Plaintiff has not received a response to its appraisal invocation prior to the filing of

   this action.

           107.   Plaintiff is requesting this Court to order the parties to participate in the appraisal

   process as required by the terms and conditions of the Policy.

           108.   There is an actual and justiciable controversy concerning Defendant’s obligation to

   comply with the Policy and the effect of Defendant’s refusal to do so.

           WHEREFORE Plaintiff, St. Paul’s English Evangelical Lutheran Church respectfully

   requests this Court enter judgment in its favor on Plaintiff’s First Claim for Relief and determine:

   (1) Defendant is required to resolve any disputes over the amount of loss, including the causation

   of disputed damages, in the appraisal process; (2) Defendant must comply with the terms of the

   Policy and cannot modify or add terms or conditions that were not in the Policy at the time it was

   issued; and (3) awarding any other such relief as this Court deems just and appropriate.

                                   SECOND CLAIM FOR RELIEF
                                       (Breach of Contract)

           109.   Plaintiff realleges and reaffirms Paragraphs 1-101 as if fully set forth herein.

           110.   Plaintiff and Defendant entered into a valid and enforceable contract for insurance.

           111.   Plaintiff has fully complied with all provisions of the contract and all conditions

   precedent to coverage and this action.

           112.   Despite the foregoing, Defendant has failed and/or refused to comply with its

   contractual obligations and pay for all covered damages at the Property.

           113.   Defendant has breached the insurance contract by failing and/or refusing to pay the

   full amounts due and owing under the Policy in a timely manner.




                                              Page 15 of 16
Case 1:19-cv-01323-DDD-KLM Document 1 Filed 05/07/19 USDC Colorado Page 16 of 22




           114.    Defendant has breached the insurance contract by failing to promptly and properly

   adjust the loss suffered by Plaintiff.

           115.    As a proximate result of Defendant’s breaches of the insurance contract, Plaintiff

   has suffered damages and continues to suffer the loss.

           WHEREFORE, Plaintiff, St. Paul’s English Evangelical Lutheran Church respectfully

   requests this Court enter judgment against, Defendant, Church Mutual Insurance Company, for

   damages resulting from its breach of contract, costs, pre-judgment interest, attorneys’ fees pursuant

   to applicable law, and such other relief as the Court deems appropriate.

                                    THIRD CLAIM FOR RELIEF
                               (Bad Faith Breach of Insurance Contract)

            116. Plaintiff realleges and reaffirms Paragraphs 1-101 as if fully set forth herein.

            117. The insurance contract between Defendant and Plaintiff includes an implied

   obligation of good faith and fair dealing.

            118. Under the Policy and Colorado law, Defendant had a duty to act reasonably and in

   good faith in the handling of Plaintiff’s claim.

            119. Under the Policy and Colorado law, Defendant had a duty to act with ordinary,

   reasonable diligence in investigating the claims submitted by Plaintiff.

            120.   Under the Policy and Colorado law, Defendant had a duty to act with ordinary,

   reasonable diligence in determining the amounts due and owing under the Policy in question.

            121. Under the Policy and Colorado law, Defendant had a duty to act with ordinary,

   reasonable diligence to pay all amounts due and owing pursuant to the Policy in question.

            122. Under the Policy and Colorado law, Defendant owes Plaintiff the duty of good faith

   and fair dealing.




                                                Page 16 of 17
Case 1:19-cv-01323-DDD-KLM Document 1 Filed 05/07/19 USDC Colorado Page 17 of 22




            123. Defendant has a continuing obligation to act in good faith during the adjustment of

   the claim.

            124. At all times material hereto, Defendant had the non-delegable duty to investigate

   the claim objectively and to not look for ways to deny benefits or attempt to not pay the full amount

   owed.

            125. At all times materials hereto, Defendant owed Plaintiff the duty to give equal

   consideration to the financial interests of its insured and not to give greater consideration to its

   own financial interests while investigating and adjusting its insured's claims.

            126. At all times material hereto, Defendant had an obligation to conduct a thorough,

   fair, unbiased, and timely investigation of the claim presented to it, and then properly evaluate and

   timely pay those claims.

            127. Defendant sold Plaintiff the Policy at issue, the intent of which was to provide

   benefits for covered losses that occurred during the Policy period.

            128. Defendant knew that the Policy was purchased to protect the Property in the event

   of a loss.

            129. Plaintiff has cooperated with Defendant in the processing of the claim for covered

   benefits resulting from a hail and/or wind storm occurring on or about May 8, 2017.

            130. Plaintiff has cooperated with Defendant in the investigation of the claim for covered

   benefits resulting from a hail and/or wind storm occurring on or about May 8, 2017.

            131. Plaintiff has not erected any obstacles to Defendant’s ability to investigate

   Plaintiff’s claim for covered benefits resulting from a hail and/or wind storm occurring on or about

   May 8, 2017.




                                              Page 17 of 18
Case 1:19-cv-01323-DDD-KLM Document 1 Filed 05/07/19 USDC Colorado Page 18 of 22




            132. Plaintiff has not erected any obstacles to Defendant’s ability to evaluate Plaintiff’s

   claim for covered benefits resulting from a hail and/or wind storm occurring on or about May 8,

   2017.

            133. Defendant disregarded the validity of Plaintiff’s claim for direct physical loss and

   damage resulting from the hail and/or wind storm occurring on or about May 8, 2017.

            134. Defendant has breached its covenant of good faith and fair dealing that it owes to

   Plaintiff by engaging in a pattern of conduct designed to deprive Plaintiff of its rights and benefits

   under the Policy by failing to fully investigate Plaintiff’s reported damages.

            135. Defendant failed to properly instruct Rimkus to fully investigate Plaintiff’s claim

   resulting in a flawed investigation.

            136. Defendant breached its duty to act reasonably and in good faith by failing to

   conduct a reasonable and timely investigation of the facts and law applicable to this matter

   including its failure to identify clear evidence of hail related damages to the roofing systems.

            137. Defendant breached its duty to act reasonably and in good faith by failing to

   appropriately value the entire loss.

            138. Defendant breached its duty to act reasonably and in good faith by favoring its

   interests to the exclusion of Plaintiff.

            139. Defendant breached its duty to act reasonably and in good faith by failing to

   effectuate prompt, fair and equitable resolution of Plaintiff’s claims after liability had become

   clear.

            140. Defendant breached its duty to act reasonably and in good faith by conducting an

   incomplete, or outcome-oriented investigation of the loss.




                                              Page 18 of 19
Case 1:19-cv-01323-DDD-KLM Document 1 Filed 05/07/19 USDC Colorado Page 19 of 22




            141. Defendant breached its duty to act reasonably and in good faith by failing to

   properly evaluate estimates and reports of the loss submitted to it by Plaintiff’s representatives.

            142. Defendant breached its duty to act reasonably and in good faith by incorrectly

   valuing the claim.

            143. Defendant breached its duty to act reasonably and in good faith by compelling

   Plaintiff to become involved in litigation to enforce the Policy and recover amounts due.

            144. Defendant breached its duty to act reasonably and in good faith by otherwise

   unreasonably and improperly handling Plaintiff’s claim as provided for by C.R.S. § 10-3-1104.

            145. Defendant knew and/or should have known that its conduct was unreasonable.

            146. Defendant recklessly disregarded the fact that its conduct was unreasonable.

            147. Defendant’s conduct constitutes a breach of the covenant of good faith and fair

   dealing implied in every insurance contract.

            148. As a result of Defendant’s actions, Plaintiff has suffered damages, and continues to

   suffer the loss.

           WHEREFORE, Plaintiff, St. Paul’s English Evangelical Lutheran Church respectfully

   requests this Court enter judgment against Defendant, Church Mutual Insurance Company, for

   damages resulting from bad faith breach of insurance contract, costs, pre-judgment interest,

   attorneys’ fees pursuant to applicable law, and such other relief as the Court deems appropriate.

                                 THIRD CLAIM FOR RELIEF
                  (Unreasonable Delay and Denial of Payment of Covered Benefits
                         Pursuant to C.R.S. §§ 10-3-1115 and 10-3-1116)

           149.       Plaintiff re-alleges and reaffirms Paragraphs 1-101 as though fully set forth herein.

           150.       Plaintiff suffered a loss to Property covered by the Policy and provided timely

   notice of the direct physical loss and damage to Defendant.



                                                 Page 19 of 20
Case 1:19-cv-01323-DDD-KLM Document 1 Filed 05/07/19 USDC Colorado Page 20 of 22




          151.    Under Colorado Revised Statute § 10-3-1115, an insurer who delays or denies

   payment to an insured without a reasonable basis for its delay or denial is in breach of the duty of

   good faith and fair dealing.

          152.    Under Colorado Revised Statute § 10-3-1115, an insurer’s delay or denial is

   unreasonable if the insurer delayed or denied authorizing payment of a covered benefit without a

   reasonable basis for that action.

          153.    Plaintiff is a first-party claimant within the meaning of Colorado Revised Statute

   § 10-3-1115(1)(b)(1).

          154.    Defendant delayed payment of covered benefits without a reasonable basis for its

   actions.

          155.    Defendant denied payment of covered benefits without a reasonable basis for its

   actions.

          156.    Defendant has delayed payment of the insurance benefits paid to date without a

   reasonable basis by failing to perform a full and complete investigation with competent and

   impartial individuals.

          157.    Defendant has delayed and denied payment of covered insurance benefits without

   a reasonable basis by failing to promptly investigate the direct physical loss and damage resulting

   from a hail and wind storm occurring on May 8, 2017.

          158.    Defendant has delayed and denied payment of covered insurance benefits without

   a reasonable basis by failing to promptly make payment for the direct physical loss and damage

   resulting from a hail and wind storm occurring on May 8, 2017.

          159.    Defendant has delayed and denied payment of covered insurance benefits without

   a reasonable basis by ignoring relevant authority specifically refuting the positions Defendant has



                                             Page 20 of 21
Case 1:19-cv-01323-DDD-KLM Document 1 Filed 05/07/19 USDC Colorado Page 21 of 22




   taken in this matter, including photographs clearly documenting obvious hail damages to the

   roofing systems.

          160.    Defendant has delayed and denied payment of covered insurance benefits without

   a reasonable basis by failing to properly instruct its retained consultants.

          161.    Defendant has delayed and denied payment of covered insurance benefits without

   a reasonable basis by failing to complete a full investigation, including, but not limited to, failing

   to instruct its engineer to inspect the interior water damages, failing to properly interview the

   insured to determine when the water damages occurred to the interior, failing to review

   photographs from its consultants documenting clear evidence of hail damages to the roofing

   systems, and failing to consider information provided to it by Plaintiff.

          162.    Because Defendant lacked a reasonable basis for which to delay and/or deny

   payment to Plaintiff, Defendant has violated C.R.S. § 10-3-1115 and is liable to Plaintiff for the

   remedies provided by C.R.S. § 10-3-1116.

          163.    Based upon the foregoing Paragraphs is therefore entitled to two times the covered

   benefit, attorneys’ fees, and costs pursuant to C.R.S. § 10-3-1116, together with pre-judgment

   interest at the highest rate allowed by law.

          WHEREFORE, Plaintiff, St. Paul’s English Evangelical Lutheran Church respectfully

   requests this Court enter judgment against Defendant, Church Mutual Insurance Company, for

   damages authorized pursuant to Colorado Revised Statute § 10-3-1116, costs, pre-judgment

   interest, attorneys’ fees pursuant to applicable law, and other such relief as the Court deems

   appropriate.

                                    REQUEST FOR JURY TRIAL

          164.    Plaintiff requests trial by jury with respect to all claims and issues triable to a jury.



                                               Page 21 of 22
Case 1:19-cv-01323-DDD-KLM Document 1 Filed 05/07/19 USDC Colorado Page 22 of 22




        Respectfully submitted this 7th day of May 2019.


                                            s/ Jonathan E. Bukowski
                                            Larry E. Bache, Jr., Esq.
                                            Colorado Bar No.: 51958
                                            Jonathan E. Bukowski, Esq.
                                            Colorado Bar No.: 45614
                                            Timothy G. Burchard, II
                                            Colorado Bar No.: 48635
                                            Merlin Law Group, PA
                                            1001 17th Street, Ste. 1150
                                            Denver, CO 80202
                                            Telephone: 720-665-9680
                                            Facsimile: 720-665-9681
                                            E-Mail: lbache@merlinlawgroup.com
                                            E-Mail: jbukowski@merlinlawgroup.com
                                            E-Mail: tburchard@merlinlawgroup.com




                                         Page 22 of 22
